        Case 2:20-cv-00069-RMP     ECF No. 7    filed 08/19/20   PageID.30 Page 1 of 2




1

2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

3
                                                                     Aug 19, 2020
4                                                                        SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS,

8                               Plaintiff,         NO: 2:20-CV-69-RMP
             v.
9                                                  ORDER OF DISMISSAL WITHOUT
      SPOKANE POLICE DEPARTMENT,                   PREJUDICE
10    and SACRED HEART MEDICAL
      CENTER,
11
                                Defendants.
12

13           This matter was filed on February 19, 2020. ECF No. 1. On July 22, 2020,

14   the Court entered an Order to Show Cause directing Plaintiff to file proof of service

15   of the Complaint upon Defendant or to show cause in a writing to the Court as to

16   why this matter should not be dismissed for lack of service. Plaintiff was given

17   fourteen days to show cause and has failed to do so. In addition, filings mailed to

18   Plaintiff have been returned as undeliverable, and Plaintiff has not provided the

19   Court with any updated address. See ECF Nos. 4 and 6.

20   / / /

21   / / /


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00069-RMP     ECF No. 7    filed 08/19/20   PageID.31 Page 2 of 2




1          Accordingly, IT IS HEREBY ORDERED:

2          1. Plaintiff’s Complaint, ECF No. 1, is dismissed without prejudice, and

3             without costs to any party, for failure to prosecute pursuant to Fed. R. Civ.

4             P. 41(b). The Court finds dismissal with prejudice to be an unnecessarily

5             harsh sanction, given the possibility that Plaintiff was unable to receive the

6             Court’s show cause order because he did not provide the Court with a

7             current address.

8          2. All pending motions, if any, are DENIED AS MOOT.

9          3. All scheduled court hearings, if any, are STRICKEN.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, provide copies to counsel, and close this case.

12         DATED August 19, 2020.

13
                                                 s/ Rosanna Malouf Peterson
14                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
